internal_revenue_service p o box cincinnati oh release number release date date legend x percentage y percentage z number of days dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approveu your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program your purpose is to create access for families who need to place their children in private therapeutic environments and are unable to afford the full financial commitment you will provide up to x percent of the necessary funds for appropriate treatment for students who are eligible you will publicize via its website directly reaching out to industry members professional referral sources therapeutic programs other organizations who assist families with struggling youth and through alumni families in order to be selected for a grant by your organization the applicant must meet the following requirements e student must be under age eighteen e e e family must have selected its desired treatment program and received acceptance from such program family must have demonstrated its financial need family must commit to family component of the treatment program and program completion by the recipient once the student has met all other eligibility criteria grants will be awarded on a first- come first-served basis and the number of grants awarded will be determined based on available funds you will award y percent of your available funds annually as grants and the amount of each grant will be based on available funds a family’s ability to pay and a maximum of x percent of the funds for treatment you will review individual tax returns and other relevant financial documents to determine financial need the review selection committee will engage appropriate financial advisors to assess and ensure financial need and eligibility for your educational grants in order to maintain the grant the family of the grant recipient and the treatment plan are required to provide documentation to you monthly regarding compliance with the treatment program and the student’s continued enrollment you will provide payment directly to the treatment provider on a monthly basis provided the above requirements are met the student is currently enrolled in the treatment program the family is engaged in treatment the family is paying its portion of tuition and you have received a progress report from the treatment provider the treatment provider is required to provide proof of discharge upon program completion by the grant recipient if you do not receive the required_documentation the program and family will be notified that scholarship funds will not be released the family then has z days to provide the required_documentation of the grant will be terminated if you determine that a program has misappropriated grant funds you will not issue any additional grants and will take legal action to recover funds that were used incorrectly you will use a selection committee that will screen the applications from recipients the criteria for selection committee membership consists of clinical medical and or educational experience with private-pay treatment programs and schools a willingness to provide service pro bono and no current affiliation with an active treatment program that would be eligible for scholarship from you you have an on-going process of recruiting members for the selection committee since their service is uncompensated and voluntary the members may serve for an indefinite time period you will continue to recruit members so that their commitment to you has minimal effect on their core business and or practice the criteria for selection committee membership consists of clinical medical and or educational experience with private-pay treatment programs and schools a willingness to letter catalog number 58222y provide service pro bono and no current affiliation with an active treatment program that would be eligible for scholarship from you basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at letter catalog number 58222y internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations catalog number 58222y letter
